UNITED STA'I`ES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
SHERLENE S'I`EVENS, )
)
Plaintiff, )
)
v. ) Civil Case No. 14-861
)
BoARD oF EDIJcA'rIoN oF ) F I L E D
KENT COUNTY, )
) oct o 3 2014
Defendant' ) Clerk, U.S. District & Bankruptcy
) Courts for the District 01 Co|umb|a
)
MEMORANDUM

Before the Court is defendant’s Motion to Dismiss, May 23, 2014, ECF No. 1-4. Upon
consideration of defendant’s motion, plaintiffs 0pposition, ECF No. 5, defendant’s reply, ECF
No. 7, applicable law, and the record in this case, the Court will GRANT defendant’s motion to
dismiss and will DISMISS plaintiffs claims.

I. BACKGROUND

Plaintiff Sherlene Stevens ("Stevens") filed the instant action against the Board of
Educati0n of Kent County ("the Board") in the Superior Court of the District of Columbia on
April 28, 20l4. Compl. While plaintiffs claim is not entirely clear from the pleadings, she
explicitly alleges a breach of contract and requests damages of $4.5 million. Id. The Board
removed the action to this Court. ECF No. l. The Board now argues that this Court must

dismiss her Complaint for lack of personal jurisdiction, improper venue, and under principles of

sovereign immunity as dictated by the Eleventh Amendment of the United States Constitution.
Def.’s Mot. Dismiss 2; Def’s Reply to Pl.’s Response to Mot. Dismiss 3¢4.]
II. Personal Jurisdiction
A. LegalStandard

On a motion to dismiss made pursuant to Federal Rule of Civil Procedure 12(b)(2), a
plaintiff bears the burden of establishing the court’s personal jurisdiction over a defendant. FC
Inv. Grp. LC v. IFX Mkls., Ltd., 529 F.3d 1087, 1091 (D.C. Cir. 2008). The "[p]laintiff must
allege specific facts on which personal jurisdiction can be based; it cannot rely on conclusory
allegations." Moore v. Motz, 437 F. `Supp. 2d 88, 91 (D.D.C. 2006) (citations omitted).

To assert personal jurisdiction over a non-resident defendant, service of process must be
authorized by statute and must comport with the Due Process Clause of the Fourteenth
Amendment. Cohane v. Arpeja~California, Inc., 385 A.2d 153, 158 (D.C. 1978). The District
of Columbia’s long-arm statute extends as far as the Due Process Clause allows, so the Court
need only consider whether exercising personal jurisdiction over the defendant in this case would
comport with due process. Thompson Hine, LLP v, Taieb, 734 F.3d 1l87, 1189 (D.C. Cir. 2013)
("Because we have interpreted these words to provide jurisdiction to the full extent allowed by
the Due Process Clause[,] the statutory and constitutional jurisdictional questions, which are
usually distinct, merge into a single inquiry." (quotations omitted)).

Personal jurisdiction exists when the defendant has purposely established minimum
contacts with the forum state and when the exercise of jurisdiction comports with "traditional
notions of fair play and substantial justice." Asahi Metal Indus. Co. v. Superior Court of Cal.,

480 U.S. 102, 113 (citations omitted). A court’s jurisdiction over a defendant satisfies due

l The Board also alleges the suit must be dismissed under Federal Rule l2(b)(6), Mot. Dismiss l, but does not
elaborate. Regardless, the Court finds it unnecessary to reach this issue.

2

process when there are "minimum contacts," Int’l Shoe Co. v. State of Wash., Ojjfzce of
Unemployment Comp. & Placement, 326 U.S. 310, 316 (1945) between the defendant and the
forum "such that he should reasonably anticipate being haled into court there," Worla'-Wide
Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980). "[I]t is essential in each case that
there be some act by which the defendant purposefully avails itself of the privilege of conducting
activities within the forum State, thus invoking the benefits and protections of its laws." Hanson
v. Denckla, 357 U.S. 235, 253 (1958).
B. Analysis

Stevens has not alleged any contacts that the Board maintains within the District of

Columbia, not to mention that the Board has purposelially availed itself of the privil ge of
conducting activities within the District. As a basis for personal jurisdiction, she argues o ly that
she receives Social Security income from the District’s Social Security Administration egion.
Pl.’s Response to Def.’s Mot. Dismiss 2. However, plaintiffs contact with the Dist `ct of
Columbia is not relevant to the defendant’s contacts with the District. Therefore, St vens’
complaint must be dismissed because this Court lacks jurisdiction over the Board.
III. Venue
A. LegalStandard

When presented with a motion to dismiss for improper venue under Federal Rule
l2(b)(3), the Court "accepts the plaintiffs well-pled factual allegations regarding venue as true,
draws all reasonable inferences from those allegations in the plaintiffs favor, and resolv :s any
factual conflicts in the plaintiffs favor." Pendleton v. Mukasey, 552 F. Supp. 2d 14, 17 (D.D.C.
2008) (citing Darby v. U.S. Dep’z‘ of Energy, 231 F. Supp. 2d 274, 276-77 (D.D.C. 2002)).

"Because it is the plaintiffs obligation to institute the action in a permissible forum, the plaintiff

usually bears the burden of establishing that venue is proper." Freeman v. Fallin, 254 F. Supp.
2d 52, 56 (D.D.C. 2003).
Where, as here, the district court’s jurisdiction "is founded only on diversity of

citizenship," a civil action may be brought only in: (l) a judicial district where any def

resides, if all defendants reside in the same State, (2) a judicial district in which a substant1

endant

al part

of the events or omissions giving rise to the claim occurred, or a substantial part of property that

is the subject of the action is situated, or (3) a judicial district in which any defendant is s
to personal jurisdiction at the time the action is commenced, if there is no district in whi
action may otherwise be brought. Kissi v. Panzer, 664 F. Supp. 2d 120, 125 (D.D.C.
(citing 28 U.S.C. § 1391(a)(2006)).
B. Analysis

Defendant does not "reside" in the District of Columbia, and the events giving rise
plaintiffs claims seem to have occurred entirely in Maryland. As already discussed, this
lacks personal jurisdiction over defendant. On this record, the Court must conclude that ve
this district is improper.

Where venue is improper the Court has the option of transferring the action to the

venue if doing so would be in the interest of justice, or dismissing the action. 28 U.S.C. §

;ubject

ch the

2009)

to the

Court

nue in

proper

1406

2006 .2 The Court concludes that because the Board is entitled to soverei immunit , no
311 Y

meaningful purpose would be served by transferring this action and it will therefc

dismissed.

2 This is true even where a court lacks personal jurisdiction over a defendant. Goldlawr, lnc. v. Heiman, 3
463, 466 (1962).

»re be

59 U.S.

IV. Eleventh Amendment Immunity
A. Legal Standard

Under the doctrine of sovereign immunity, the United States is immune to suit unl

ess the

United States explicitly consents to being sued. United States v. Mitchell, 445 U.S. 535, 538,

(1980). The Eleventh Amendment provides: "The Judicial power of the United States sh
be construed to extend to any suit in law or equity, commenced or prosecuted against one
United States by Citizens of another State, or by Citizens or Subjects of any Foreign Sta

has long been settled that the reference to actions "against one of the United States" encom

all not

of the

te.” It

passes

not only actions in which a State is actually named as the defendant, but also certain actions

against state agents and state instrumentalities. Regents of the Um`v. of Cal. v. Doe, 51
425, 429 (1997). Thus, "when the action is in essence one for the recovery of money fro
state, the state is the real, substantial party in interest and is entitled to invoke its sov

immunity from suit even though individual officials are nominal defendants."

quotations omitted). This is true absent clear waiver by the state, FDIC v. Meyer, 510 U.S

9 U.S.

m the

erei gn

Id. (internal

.471,

474 (1994) ("Absent a waiver, sovereign immunity shields the Federal Govemment and its

agencies from suit.").

"A party bringing suit against the United States bears the burden of

proving that the government has unequivocally waived its immunity." Tri-State Hosp. Supply

Corp. v. United States, 341 F.3d 571, 575 (D.C. Cir. 2003). See also Jackson v. Bush, 448 F.

Supp. 2d l98, 200 (D.D.C. 2006) (noting that "a plaintiff must overcome the defense of

sovereign immunity in order to establish the jurisdiction necessary to survive a Rule 12

motion to dismiss").

(b)( 1)

B. Analysis

Maryland’s county school boards have long been considered state agencies. Bd. ofEduc.
of Baltimore Cnty. v. Zimmer-Rubert, 409 Md. 200, 206 (2009). See Lewz`s v. Bd. of Educ. of
Talbot Cnty., 262 F. Supp. 2d 608, 612 (D. Md. 2003) (finding, after thorough analysis of the
school district’s role as well as legal precedent, that "county school boards of Marylarrid are
entitled to sovereign immunity"); State v. Ba’. of Ea’uc., 346 Md. 633, 635 n.l (1997) ("The
various county boards of education are State agencies."); Board v. Secretarj) of Personmzl, 317
Md. 34, 44 n.5 (1989) ("It is settled that county boards of education are State agencies.");
Norville v. Ba'. of Educ., 160 Md. App. 12, 35-62 (2004) (holding the Anne Arundel Bc ard of
Education is an arm of the State for purposes of Eleventh Amendment immunity), vacated on
other grouna's, 390 Md. 93 (2005).

Because the Board, as an agent of the state, is entitled to Eleventh Amendment immunity,
Stevens may only bring a claim against the Board if the state has clearly waived this prot action.
“As the Supreme Court has often observed, waiver of sovereign immunity must be
‘unequivocally expressed in the statutory text’ and ‘strictly construed, in terms of its scope, in
favor of the sovereign."’ Tri-State Hosp. Supply Corp. v. United States, 341 F.3d 571, 575 (D.C.
Cir. 2003) (citing Dep’t of Army v. Blue Fox, Inc., 525 U.S. 255, 261 (1999). To constitute a
valid Eleventh Amendment immunity waiver, a statute must waive the immunity "by the most
express language or by such overwhelming implications from the text [of the statute] as will
leave no room for any other reasonable construction." Ea'elman v. Jordan, 94 S. Ct. 1347, 1361

(1974) (alteration and intemal quotation marks omitted).

Stevens does not even address the Board’s assertion of Eleventh Amendment imn
so she certainly does not prove a waiver of that immunity. Still, the Board points to § 12-
the State Govemment Article of the Annotated Code of Maryland, which states:
Except as otherwise provided by a law of the State, the State, its officers, and its
units may not raise the defense of sovereign immunity in a contract action, in a
court of the State, based on a written contract that an official or employee
executed for the State or one of its units while the official or employee was acting
within the scope of the authority of the official or employee.
Md. Code Ann. State Gov’t, § 12~201. This statute does not demonstrate a clear war
immunity in this case. The action at hand was brought in the Superior Court for the Dis
Columbia rather than in a Maryland state court, and furthermore, there is no evidence tl
suit is based on a written contract. See Gillilana' v. Ba’. of Ea'uc. of Charles Cnty., No. 12
2013 WL 1777507, at *2 (4th Cir. Apr. 26, 2013) (finding this section did not waive sov
immunity where suit was not brought in a state court or based on a written contract); l
Maryland, Civ. H-00-3134, 2001 WL 85179 (D. Md. Jan. 29, 2001) (noting that "the wa
question applies only to an action brought in a state court").
Because the Board is a state agent entitled to sovereign immunity and Stevens h
demonstrated a waiver of immunity, the Court must grant the Board’s motion to dismiss.
V. CONCLUSION
F or the foregoing reasons, the defendant’s Motion to Dismiss is GRANTE[
plaintiffs claims are D1SMISSED. A separate order consistent with this Opinion shall is

this 7th day of October, 2014.

Signed Oetober 7, 2014 by Royce C. Lamberth, United States District Judge.

t

nunity,

201 of

ver of

rict of

iat the

-1628,

ereign

fess v.

iver in

as not

), and

'>`Il€ OII